DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the Preliminary Amendment filed 10/2/2020.
Claims 2, 8, 14-16, and 22 have been amended. Claims 7, 12-13, 17-21, and 24-27 have been cancelled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/2/2020 and 6/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al (WO 2016/158062; IDS).
In claim 1, Hashimoto (Fig. 1-13) discloses a stator (1) comprising: a stator core (10); a plurality of coils (20) each including coil end portions (22) protruding from end faces (14) of the stator core (10) facing in a central axis direction (axis of 10), and a lead wire portion (23); and a connecting wire unit (30, 40) that is disposed between outer ends of the coil end portions (22) facing in the central axis direction and the end faces (14) of the stator core (10) in the central axis direction and is connected to the lead wire portions (23) of the coils (20).
In claim 2, Hashimoto discloses wherein the coil end portions (22) are disposed away from the end faces (14) of the stator core (10) in the central axis direction by an insulation distance (illustrated in Fig. 7-8) such that at least a portion of the connecting wire unit (30, 40) is disposed in a clearance defined between the coil end portions (22) and the end face (14) of the stator core (10) in the central axis direction.
In claim 15, Hashimoto discloses wherein the stator core (10) includes slots (13) in which portions of the coils (20) are disposed, and a back yoke (12) defined on a first (outer) radial side relative to the slots (13), the coil end portions (22) include radial protrusions (23) protruding in the central axis direction from the slots (13) and protruding to the first radial side relative to the slots (13) along the back yoke (12), and the connecting wire unit (30, 40) is disposed between the radial protrusions and the end faces (14) of the stator core (10) in the central axis direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (WO 2016/158062; IDS) in view of Tsukashima et al. (US 2009/0102312).
In claim 3, Hashimoto teaches the stator of claim 1, with the exception of a retaining member retaining the connecting wire unit, wherein at least a portion of the retaining member is disposed in the clearance defined between the coil end portions and the end face of the stator core in the central axis direction.  
However, Tsukashima teaches a stator (10) having a retaining member (120) retaining a connecting wire unit (23), wherein at least a portion of the retaining member (120) is disposed in a clearance defined between the coil end portions (axial end portions of 12, 13, 14) and the end face (axial end face of 10) of the stator core (10) in the central axis direction.
Therefore in view of Tsukashima, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Hashimoto to have a retaining member retaining the connecting wire unit, wherein at least a portion of the retaining member is disposed in the clearance defined between the coil end portions and the end face of the stator core in the central axis direction, in order to position each of the coils and ensure that respective coils are insulated from each other (Tsukashima; [0051]).
In claim 6, Hashimoto teaches the stator of claim 1; furthermore Hashimoto teaches terminal members (33) connected to the connecting wire unit (30, 40) and the lead wire portions (23).
Hashimoto does not teach a retaining member retaining the connecting wire unit, wherein the retaining member includes terminal members.
However, Tsukashima teaches a retaining member (120) retaining the connecting wire unit (23), wherein the retaining member (120) includes terminal members (11) connected to the connecting wire unit (23).
Therefore in view of Tsukashima, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Hashimoto to a retaining member retaining the connecting wire unit, wherein the retaining member includes terminal members, in order to position each of the terminals and ensure that respective coils are insulated from each other (Tsukashima; [0051]).
In claim 14, Hashimoto as modified teaches the stator of claim 3, with the exception of wherein a radial outer end of the retaining member is disposed inward of a radial outer end of the stator core in a radial direction of the stator core.
However, Tsukashima further teaches wherein a radial outer end of the retaining member (120) is disposed inward of a radial outer end of the stator core (10) in a radial direction of the stator core (10).
Therefore further in view of Tsukashima, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the stator of Hashimoto as modified to have a radial outer end of the retaining member disposed inward of a radial outer end of the stator core in a radial direction of the stator core, in order to position each of the coils and ensure that respective coils are insulated from each other (Tsukashima; [0051]).
Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (WO 2016/158062; IDS) in view of Yamashita et al. (JP 2009-165312; IDS).
In claim 22, Hashimoto teaches the stator of claim 1; furthermore Hashimoto teaches of wherein the stator core (10) includes slots (13) which extend in the central axis direction and in which portions of the coils (20) are housed.
Hashimoto does not teach wherein the stator further comprises sheet insulating members disposed between the portions of the coils housed in the slots and the stator core in a radial direction of the stator core so as to insulate the coils from the stator core, the insulating members include protrusions protruding from the end faces of the stator core in the central axis direction, and at least a portion of the connecting wire unit is disposed to overlap with the protrusions as viewed in the radial direction.
However, Yamashita teaches (Fig. 5-7) a stator (1) comprising sheet insulating members (7) disposed between the portions of the coils (3) housed in the slots (5) and the stator core (2) in a radial direction of the stator core (2) so as to insulate the coils (3) from the stator core (2), the insulating members (7) include protrusions (7a, 7b) protruding from the end faces (axial ends of 2) of the stator core (2) in the central axis direction.
Furthermore, since Hashimoto teaches (Page 11) at least a portion of the connecting wire unit (30, 40) can be changed according to the structure of the device, and can extend in the radial direction, one skilled in the art would recognized the combined teachings suggest that the unit can be disposed to overlap with the protrusions as viewed in the radial direction.
Therefore in view of Yamashita, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the stator of Hashimoto to have sheet insulating members disposed between the portions of the coils housed in the slots and the stator core in a radial direction of the stator core so as to insulate the coils from the stator core, the insulating members including protrusions protruding from the end faces of the stator core in the central axis direction, and at least a portion of the connecting wire unit being disposed to overlap with the protrusions as viewed in the radial direction, in order to help prevent the insulating members from falling from the slot (Yamashita; [0015]).
In claim 23, Hashimoto as modified teaches the stator of claim 22; furthermore Hashimoto teaches wherein the coil end portions (22) are disposed away from the end faces (14) of the stator core (10) in the central axis direction by an insulation distance (illustrated in Fig. 7-8) such that at least a portion of the connecting wire unit (30, 40) is disposed in a clearance defined between the coil end portions (22) and the end face (14) of the stator core (10) in the central axis direction.
Allowable Subject Matter
Claims 4-5, 8-11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  .
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 4: “wherein the retaining member includes a first portion disposed in the clearance, and a second portion disposed radially adjacent to the coil end portions in a radial direction of the stator core and continuous with the first portion, and the first and second portions form an L shape in cross section in the radial direction.”
Claim 16: “wherein the connecting wire unit includes a first connecting wire portion disposed between the outer ends of the coil end portions located on a first side in the central axis direction and a first end face of the stator core that is one of the end faces of the stator core located on the first side in the central axis direction, and a second connecting wire portion disposed between the outer ends of the coil end portions located on a second side in the central axis direction and a second end face of the stator core that is the other one of the end faces of the stator core located on the second side in the central axis direction.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al. (US 2020/0059126) teaches a bus bar having a bus bar holder provided on one side of a stator core in an axial direction.
Shiraishi et al. (US 2019/0386535) teaches a stator having a core disposed about a central axis and covered by an insulator, coils installed on the core via the insulator, and an intermediate bus bar connected to a connecting wire being part of the coils.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832